To'set aside an order dismissing a writ of certiorari, directed to a justice of the peace, to review summary proceedings to recover possession of certain lands, where the writ was properly allowed and issued but the bond was not filed until some days thereafter.
Order to show cause denied May 19, 1896.
*215The circuit judge based his decision upon Sec. 8311 How. Stat. Relator insists that Sections 7033, 7034 and 7038 govern, also that he should have been allowed to file a new bond, Snyder vs. Judge, 80 M. 511 (149); Durand vs. Circuit Judge, 76 M. 624 (132).